i0fi%-0^01,03,0VMfU>-ft

Lexter Kossie#700661
,William McConnell Unit
 3001 South Emily Drive
,Beeville,         Texas 78102


April 26,          2015
                                                                          COURTOFCRffyflM^»_ APPEALS
Texas Court of Criminal Appeals                                                   APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas       78711




RE: WR NOs.          10,978-01              thru   10,978-16
       Tr.Ct.NOs.             679887-A      thru     679887-K
       185th District Court - Harris County


Dear       Clerk:


        Recently I have been cited for abuse of the writ. In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet       of    all    the    writs   mentioned       above with    a   list of
 all of the claims presented in each of those application. With
 out   a    list    of    all    of    the claims       I   cannot    show that    the claims
 I intend to raise have not been raised before in those prior
 applications.
              Thank you for any consideration given in this matter.


                                                                      Sincerely,




  cc:File                                                            Lexftr- Kennon Kossie